In re Jack Hudson Camp, applying for writs of certiorari. Fourth Judicial District Court. Nos. 41118 & 41070. Parish of Oua-chita. Second Circuit Court of Appeal. No. 15639-KW.
*437Granted: It is hereby ordered that the ruling of the District Court is reversed. It is further ordered that the case be remanded to the District Court and that the trial judge shall require the District Attorney to designate the order in which the charges against the defendant will be tried giving the defendant 10 days notice in advance of trial. CCrP Art. 702.